Citation Nr: 1135223	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Meniere's disease, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Brother-In-Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1963 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran had a hearing before the Board in July 2009 and the transcript is of record.

The case was brought before the Board in September 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, the claim must once again be remanded because the RO failed to follow the Board's prior Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

When the Board last remanded the claim, it was in part to afford the Veteran an adequate VA examination where the examiner would address whether the Veteran's Meniere's disease was caused or aggravated by his diabetes mellitus, type II, or any other incident of his military service.  At that time, the claims folder already contained a VA examination report dated in November 2006, but the report was inadequate because it did not address the issue of aggravation.

The RO afforded the Veteran an additional examination in November 2010, but similar to the 2006 examination, the examiner once again did not address the issue of aggravation.  Instead, the examiner merely opined that the examiner was "not aware of diabetes causing Meniere's syndrome," and also "[could not] connect this problem to his military service." 

The Veteran's representative in an August 2011 statement argues this examination is inadequate and does not address the questions posed in the Board's prior remand.  The Board agrees and finds the examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board notes the Veteran submitted medical literature indicating diabetes is a potential risk factor for Meniere's disease or could cause Meniere's disease.  This is the Veteran's main contention.  Other than noting the literature, no examiner has specifically reconciled this medical literature with their opinion.  A VA examination is indicated.

The RO should also take this opportunity to obtain recent VA outpatient treatment records from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for treatment of his claimed disabilities from the VA Medical Center in Battle Creek, Michigan from December 2009 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After obtaining the above records, to the extent available, schedule the Veteran for a new VA examination with a specialist for his claimed Meniere's disease, claimed also as secondary to service-connected diabetes mellitus, type II.  The examiner is asked to render an opinion specifically to the following:
* Whether the Veteran currently has Meniere's disease and, if so, whether his Meniere's disease was "at least as likely as not" caused or aggravated by his diabetes mellitus, type II. 
* Whether the Veteran's Meniere's disease was "at least as likely as not" caused or aggravated by any incident of his military service.

The claims folder and a copy of this decision must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, to include the medical literature provided by the Veteran listing diabetes as a risk factor of Meniere's disease and indicating diabetes could cause Meniere's disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

